Citation Nr: 0824089	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  01-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran presented testimony at a videoconference hearing 
chaired by the undersigned Veterans Law Judge in August 2001.  
A transcript of this hearing is associated with the veteran's 
claims folder.

Congressional correspondence received by the Board in May 
2008 contained requests that the veteran's appeal be 
expedited due to the veteran's health, together with copies 
of medical records suggesting that the veteran's prostate 
cancer may have returned and metastasized.  By this remand 
document, the veteran is hereby informed that I am granting 
the motion to advance his appeal on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007) on the basis of serious illness.

In September 2003, the Board remanded this case because of 
the change in the law pursuant to DAV v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). In November 
2006, the Board remanded this case again for additional 
development.  The appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Unfortunately, the Board must again remand the case.

The veteran contends that he suffers from prostate cancer as 
a result of exposure to Agent Orange while he was stationed 
at Anderson Air Force Base (Anderson) in Guam between March 
23, 1966 and August 20, 1966.  He asserts that he came into 
contact with the herbicide during his duty as crew chief of 
B-52s, as he was responsible for cleaning the exterior hulls 
of B-52s and C-130s after they returned from Vietnam.  The 
veteran reports that the C-130s were used to spray Agent 
Orange.  A June 2001 statement from H.L. Morrison indicates 
that he was stationed with the veteran in Guam and asserts 
that it was very likely for an individual to come in contact 
with Agent Orange from washing the spray plane without 
protective gear.

The Board submitted a request to the National Personnel 
Records Center (NPRC) in April 2002, asking the NPRC to 
furnish the veteran's entire personnel file and to provide 
personnel records showing dates and places of assignments and 
duties.  The NPRC responded that despite an extensive and 
thorough search, it was unable to locate the records 
identified.  The NPRC concluded that the records either did 
not exist, that it did not have them, or that further efforts 
to locate them at NPRC would be futile.

A second request to the NPRC was made by the Appeals 
Management Center (AMC) in May 2005, asking the NPRC to 
furnish pages from the veteran's personnel file and to 
provide information on whether the veteran had been exposed 
to Agent Orange while stationed at Anderson.  A June 2005 
response from NPRC indicated that the veteran's record had 
been charged out to Air Force Headquarters and had not been 
returned.  The NPRC further noted that the VA Form 3101 had 
been forwarded to "code 21" and that any follow up requests 
should be addressed to that office.

It appears from a review of the record that Air Force 
Headquarters forwarded the veteran's DD 214 in July 2005.  
Air Force Headquarters failed to indicate, however, whether 
the veteran's entire personnel file was still located there 
and whether the veteran may have been exposed to Agent Orange 
during his tour of duty in Guam. 

In its November 2006 remand, the Board noted that specific 
procedures are in place to guide the RO in verifying exposure 
in locations other than the Republic of Vietnam (RVN) or 
along the demilitarized zone (DMZ) in Korea.  The RO was to 
follow these procedures in its effort to verify the veteran's 
alleged exposure to Agent Orange in Guam.

The Board's November 2006 remand accordingly directed the RO 
to do the following, among other things: (1) Request the 
veteran's complete personnel file from Air Force 
Headquarters.  If the records are not there, Air Force 
Headquarters should indicate whether the records do not exist 
and whether further efforts to locate them would be futile 
and (2) conduct all appropriate development to verify whether 
the veteran was exposed to Agent Orange while stationed in 
Guam.

A review of the record does not show that the RO contacted 
Air Force Headquarters (which the NPRC had previously 
indicated had charged out the veteran's file) to again 
request the veteran's complete personnel file or verify 
whether the records do not exist and whether further efforts 
to locate them would be futile.  Instead, it appears the RO 
contacted the NPRC, which stated the records either did not 
exist, that it did not have them, or that further efforts to 
locate them at NPRC would be futile.  

Further, a review of the record does not reveal that the RO 
took any steps in development or in its latest supplemental 
statement of the case to follow the specific procedures that 
are in place to guide the RO in verifying Agent Orange 
exposure in locations other than the Republic of Vietnam 
(RVN) or along the demilitarized zone (DMZ) in Korea.  The RO 
was to follow these procedures in its effort to verify the 
veteran's alleged exposure to Agent Orange in Guam.

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, with the Board 
itself errs in failing to insure compliance.  Stegall, Id.

The Board therefore finds that the matter must be remanded 
again for compliance with the instructions of the original 
remand.

In addition, the claims folder returned to the Board 
contained a request to the NPRC for documents showing 
exposure to herbicides concerning another veteran, and a 
response indicating "no records of exposure to herbicides."  
Pursuant to the instructions in Chairman's Memorandum 01-06-
20 (July 28, 2006), these documents have been removed from 
the record for association with the correct claims folder.  
As the October 2007 supplemental statement of the case (SSOC) 
contains a statement that responses received from the NPRC 
are to the effect that there were no records at that facility 
to show exposure to Agent Orange, it is possible that the AMC 
did not realize that this response from the NPRC concerned 
another veteran.  The agency of original jurisdiction (AOJ) 
will have an opportunity to consider the veteran's claim 
again without the documents that do not apply to him.

Also, this will give the AOJ an opportunity to consider the 
additional records submitted, without a waiver of AOJ 
consideration, with the Congressional correspondence received 
by the Board in May 2008.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's complete 
personnel file from Air Force Headquarters 
and request a determination whether the 
veteran may have been exposed to Agent 
Orange during his tour of duty in Guam.  
If the records are not there, Air Force 
Headquarters should indicate whether the 
records do not exist and whether further 
efforts to locate them would be futile.

2.  Conduct all appropriate development to 
verify whether the veteran was exposed to 
Agent Orange while stationed in Guam, 
following specific procedures in place to 
guide the RO in verifying exposure in 
locations other than the Republic of 
Vietnam (RVN) or along the demilitarized 
zone (DMZ) in Korea.  

3.  Once the above action has been 
completed, readjudicate the claim, with 
consideration of the additional evidence 
submitted directly to the Board, and issue 
a supplemental statement of the case.  
Then afford the veteran the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




